TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00801-CV


                                   In re David Bryan Ballard


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            MEMORANDUM OPINION


                David Bryan Ballard, proceeding pro se, filed a “Motion to Enter New Evidence

that Appellant’s Attorney Failed to Enter in Above Cause Number to Show Doubt Existed but

Wasn’t Presented at Either Trial or in Appellant’s Attorney’s Appeal” in this Court. Looking to

the substance of Ballard’s pleading, rather than its title or form, we construe his pleading as a

petition for writ of habeas corpus. See Surgitek, Bristol-Myers Corp. v. Abel, 997 S.W.2d 598,

601 (Tex. 1999) (courts look to substance of pleading rather than its caption or form to determine

its nature). Ballard appears to be challenging a judgment of conviction for failing to register as a

sex offender rendered in Cause No. 02-103-K277 in the 277th District Court of Williamson County

in June 2005.

                The habeas corpus procedure set out in article 11.07 of the Code of Criminal

Procedure provides the exclusive remedy for felony post-conviction relief in state court. See Tex.

Code Crim. Proc. art. 11.07, § 5. Article 11.07 vests complete jurisdiction over post-conviction

relief from final felony convictions in the Texas Court of Criminal Appeals. See id.; Hoang v.
State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993) (only court of criminal appeals has authority

to grant post-conviction relief from final felony convictions).

               Accordingly, we dismiss Ballard’s petition for want of jurisdiction.



                                              __________________________________________________
                                              David Puryear, Justice

Before Puryear, Goodwin, and Bourland

Filed: December 20, 2018